Opinion by
Trexler, J.,
This is a claim by a son-in-law of the decedent for board furnished and services rendered to him for a period of three years preceding his death. After his wife’s death, seven years before, it is claimed that all the children, including the wife of the claimant, made an arrangement that their father should come and stay with each alternately. The father stated at that time that he would pay no board to his children but preferred to live with strangers, rather than pay board to those of Ms own kin. Of course, if decedent lived with plaintiff and his wife with the mutual understanding that he should pay nothing, the plaintiff could not charge for the services rendered as long as the status remained unchanged.
Letters were offered to show that the plaintiff, the son-in-law, became dissatisfied with the arrangement. He *436wrote to some of the children urging them to fix a price for the old man’s board. The court allowed these letters to be offered in evidence to overcome the presumption that the board was to be furnished gratuitously. We think this was error. It was the father to whom the board was furnished. He was a party to the arrangements made among the children and if these were to terminate, he was the one to be informed. His liability could not be determined by any demand made upon someone else without his knowledge. There was evidence that the other children were willing to keep their father gratuitously. Under siich circumstances, it is of course quite apparent that he should not be charged board unless he were informed as to the change of conditions. The attempt to prove that the father was feeble-minded does not help matters. If he was not able to act for himself the law provides ample means to have someone appointed to do so for him.
The second and third assignments of error must be sustained. The judgment is reversed with a venire facias de novo.